Title: Henry Knox’s Notes on the State of the Frontier, January 1790
From: Knox, Henry
To: Washington, George



[January 1790]

Although I experience a reluctance in again bringing before you the subject of a treaty with the Wabash indians, yet as some recent events have happened evincing to my mind the propriety of the measure, I conceive it to be my duty to make the following communication, and to request your advice thereon.
The indians residing on the Wabash river and its branches, and the people residing on the waters of the river Ohio, have been for some years past in the practice of exercising indiscriminate hostilities on each other—It would probably be in vain at this period to endevor to ascertain the original aggressors—The facts are but too well established that the innocent on both sides suffer more frequently than the guilty.
The evils have extended themselves to the troops of the United States who are often sacrificed to the resentments of the Indians, which they have had no agency in exciting.
Several Soldiers were killed during the last year by parties of Indians and several more during the present year, and by recent

intelligence, a party of six, while escorting a Surveyor near the big Sandy river has been entirely cut off.
To patiently suffer a continuance of these enormities appears to be highly improper and disgraceful—and yet in the existing confused state of affairs, and ignorance of the perpetrators, it is difficult if not impossible, to know against what tribe to direct the vengeance of the United States—This circumstance which of itself is sufficient to create a doubt of the propriety of immediate coercive measures, is rendered more conclusive by a calculation of the expence and contingencies which would attend an effectual expedition into the Indian Country.
If it is probable that a peace with the Wabash indians could be effected by a treaty, I am of opinion that it would be wise to attempt it—If the Indians should refuse to attend the invitation to a treaty the United States would be exonerated, from all imputations of injustice in taking proper measures for compelling the Indians to a peace, or to extirpate them.
The Secretary at War has infor[med] me that it is probable the treaty with the Creeks will not require more than seventeen thousand dollars of the twenty thousand appropriated by Congress on the 20th of August 1789 to the Indian Department—and that the Governor of the Western territory has in his possession Goods remaining from former treaties to the amount of one thousand eight hundred dollars.
Although I conceive these sums to be very inadequate for treating in the customary manner with the Wabash tribes, yet perhaps it may be proper to make an experiment of treating with the indians on a more oeconomical plan.
On this statement of the case I request your advice on the following inquiries.
First—In the existing state of affairs between the United States, and the Wabash Indians, will it be proper to attempt an establishment of peace with the said Indians by a friendly treaty?
Second—If so shall the sum of three thousand dollars (provided that sum shall remain of the twenty thousand dollars appropriated by Congress on the 20th of August 1789, After defraying the expences of the treaty with the Creek indians) be applied to a treaty with the Wabash tribes of Indians, together with such goods as the Governor of the western territory has in his possession remaining from former treaties?
The general state of the western frontiers, and of the indian

department will require the serious attention of Congress.
The invitation of the United States to the Creek Nation of Indians, to treat of a peace on terms of mutual advantages has not been accepted—The report of the Commissioners which shall be laid before you will fully show the state of this business.
Notwithstanding the verbal assurances given by some Cheifs of the peaceable dispositions of the Creek nation, the United States cannot justly place any reliance thereon.
The case seems to require an adequate provisional arrangement, which should be brought into active operation, if any further hostilities should be committed by the Creeks.
The United States having made a solemn offer of a treaty of peace on liberal terms, which being refused it is incumbent on them to be in a state of preparation to punish all aggressions.
In either event of peace or war with the Creeks, the establishment of a line of military posts on the southwestern frontiers, appears to be highly requisite—Although this measure will occasion an enlargement of the military establishment it seems in the present situation of affairs to be indispensibly necessary in order to prevent extensive and complicated evils.
If the number of troops should be encreased, it may be worthy of your consideration whether their pay, without affecting the existing stipulations may not be diminished, so as to be more compatible with the public finances. I shall order estimates of these several objects to be laid before you for your consideration.
Independent of the Creeks, representations have been received from almost every part of the frontier extending along the south of the Ohio, stating the depredations of the indians during the summer past, and that upwards of  innocent persons have fallen a sacrifice to savage barbarity—These representations are enforced by an address on the same subject from the Legislature of Virginia all forcibly claiming the protection of the United States to the places exposed to the incursions of the Indians.
At the same time the United States are requested to afford security to their distant citizens, it is just Congress should be informed of the existence of an evil which requires a remedy.
It is too frequently the case in several parts of the frontiers for individuals to exercise, indiscriminate revenge against all persons

bearing the name of indians, under the specious pretext of retaliation—Unless this practice be annihilated, Government in all its treaties will be liable to disgrace.
Hence the importance of the administration of indian affairs being conducted by fixed principles established by Law, and which being published should be rigidly enforced.
The obligations which the United States owe their own dignity require that while the unenlightened tribes of Indians are treated with justice and humanity, that an arrangement should exist to exact from them a correspondent conduct.
If upon mature consideration it should be thought practicable to impart some of the blessings of civilization to the Indian tribes, the attempt would be worthy of a Government founded on the principles of general happiness.
Open and liberal treaties in which their rights and territory should be well ascertained, and secured, seem to be the only equitable foundation of peace with the Indian tribes.
If after such a treaty has been made, it should be violated, or after an invitation given for that purpose which should be refused, and followed by acts of hostility, the United States will possess justly the right to inflict severe punishment.
I have conceived it my duty to offer my opinion generally on the State of Indian affairs not doubting, but that the result of your deliberations on the subject will reflect honor on the national character of the United States.
While on the one hand the United States ought cautiously to avoid all unnecessary expences, so on the other they cannot make too early provision for certain primary institutions on the establishment of which the national character and existence may ultimately depend.
Among such institutions may be ranked an energetic system of national militia—The establishment of Arsenals and Magazines, and manufactories of the implements and materials of War.
I am well aware that the infant state of the finances may not admit of expensive and complete institutions of this nature—My design is to point out the present period as highly favorable to the formation of such judicious institutions as will invigorate and preserve the United States.
As no circumstances of War or predominating prejudices exist to influence the judgement, arrangements may now be decided

upon, demonstrative of the wisdom and energy of the public mind, and the several parts may be executed as the finances will permit.
I shall by seperate messages lay before you for your consideration plans and estimates relative to these several objects.
There is another institution of a different nature but not less important in its effects which I would recommend to our particular consideration—I mean the propriety of establishing a National University at which the youth of the United States may receive the higher and more finished parts of education.
Such an institution while it assisted in diffusing light and knowledge would be attended with the best political effects in cementing the several States of this extended Republic, and preventing a practice of sending American Youth to different parts of Europe for their education.
The public possess the opportunity by means of their unlocated lands of forming an improving and perpetual fund for this object.
A View of the troops in the service of the United States.
Non Commissioned and Privates


On the Ohio and its communications having two years to serve
627



Two companies of Artillery whose services principally expire in December, January and February ensuing
 76




703



Wanting to complete the establishment
137
840


Proposed Modification




To march t[w]o companies of 70 each from the Ohio to the Frontiers of Georgia
140



To re-inlist the two companies of Artillery which are at West Point for 3 years or recruit to complete them
140



And also to recruit for the deficiencies of the establishment after the said companies should be filled
 73



The Establishment would then be in Georgia
353




On the Ohio
487
840


The Distance from the Miami on the Ohio to the Oconees on the frontiers of Georgia may be estimated at 500 miles, the former being in the latitude of 39º and the latter in that of 32º—If the troops march 15 Miles per day on an average the time required will be about
33 days



The time required to transport the orders to General Harmar
20



The time which will be required to prepare the pack Horses and the companies for the march
 15




68



By this calculation the troops would arrive at the Oconees before February which would be sooner than any troops could be raised by other means and transported to that place.
The two companies of Artillery and the seventy three men might by an exertion be recruited and transported to Savannah by the 1st day of March next.
